Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/805,246, filed on February 28, 2020.  In response to Examiner’s First Action Interview Office Action of January 13, 2022, Applicant on April 13, 2022, amended claims 1, 5, 8, 12, 15-17 and 19, cancelled claims 4, 6, 11, 13, 18 and 20 and added new claim 21.  Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 are pending in this application and have been rejected below.
                           
Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants remarks and amendments to claim 1. Updated 35 U.S.C. § 103 rejections have been applied to the amended claims. 35 U.S.C. § 103 rejection has been applied to new claim 21. 


Response to Arguments
Applicant's Arguments/Remarks filed April 13, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed April 13, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states the method recited in claims 1-3, 5 and 7 improve the accuracy of a forecast in a supply chain, thereby minimizing costs such as inventory, shipping and manufacturing in a supply chain. The reconciled forecasts that are obtained from the method recited in claims 1-3, 5 and 7, have an improved accuracy, resulting in the shipping and manufacturing of goods that lowers costs (p. 8-10, Applicant Remarks). 

	In response, Examiner finds Applicant arguments to directed towards an abstract idea of improving forecasting by reducing errors in a hierarchy. Additionally, Applicant’s arguments are considered improvements to an existing business process and not a technology, technological field or computer related technology. Applicant’s invention aims to solve a business problem— minimizing costs such as inventory, shipping and manufacturing in a supply chain and improved accuracy—rather than a technological one. If there is an improvement in the technology in addition to the business process, the Applicant is respectfully encouraged to provide details regarding the specific improvement(s). Applicant has not identified any disclosure that would alter this analysis. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 103 rejection, Applicant states the subject matter of Govindugari is unrelated to claim 1. Govindugari discloses an enterprise master data assessment strategy and reporting tool that checks and scores the master data from different perspectives/dimensions and gives a score to each dimension. Govindugari does not disclose forecasting time-series data, nor how to reconcile this data in a hierarchical setting (see pg. 10-11, Applicant Remarks).

In response to Applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., reconciling forecasting time-series data in a hierarchical setting, using the least squares method and its variants in different settings, formulates the forecast reconciliation process across the hierarchy as a holistic optimization where all forecasts (i.e., at each node, at each level of the hierarchy) are adjusted in order to have statistically consistent forecasts, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner finds given the broadest reasonable interpretation, Govindugari sufficiently teaches the respective claim limitations the reference is relied upon. 

Regarding the 35 U.S.C. 103 rejection, Applicant states claim 1 recites a reconciliation that is a hybrid optimization method in which neither top nor bottom levels are used as reference; all are used together to adjust the forecasts at all levels. 
Furthermore, in the disclosure of Leonard et al., a ratio time-series cannot necessarily be forecasted accurately/reliably. If the numerator time-series and the denominator time-series have different seasonality or frequencies, then the ratio time-series can be non- stationary and completely unpredictable even if the numerator and denominator time-series are predictable. A simple example below illustrates the possible non-stationary behavior of the ratio time-series. In this example, we use two sine waves with different frequencies (1 and             
                √
                2
            
        ). Since there is no least common denominator for the frequencies, it will result in non-periodic non- stationary unpredictable ratio time-series.

In response to Applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., hybrid optimization, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Examiner respectfully acknowledges Applicant’s interpretation of the reference, however finds the remarks unpersuasive in relation to the current pending claim language. Examiner finds given the broadest reasonable interpretation, Leonard sufficiently teaches the respective claim limitations the reference is relied upon. For at least these reasons the claims remain rejected under 35 U.S.C. § 103 as being unpatentable over the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5 and 7 are directed towards a method, claims 8-10, 2 and 14 are directed towards a computing apparatus and claims 15-17, 19 and 21 are directed towards a non-transitory computer-readable storage medium, which are among the statutory categories of invention.
Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forecasting reconciliation in a hierarchy.
Claim 1 recites limitations directed to an abstract idea based on mathematical concepts. Specifically, generating the hierarchy based on the data and a summation matrix related to a structure of the hierarchy; generating a weight matrix reflecting a weighting scheme for each node of the hierarchy, with each entry of the weight matrix being related to a forecast error of each node of the hierarchy; generating a reconciled forecast based on a least squares optimization technique for projecting the base forecast onto a bottom level of the hierarchy, subject to a constraint on each node of the bottom level of the hierarchy constitutes methods based on mathematical relationships. The recitation of a pre-processing and forecast reconciliation modules do not take the claim out of the mathematical concepts grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite mathematical concepts for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving, by a pre-processing module, data related to the hierarchy and receiving, by a forecast reconciliation module, a base forecast of the hierarchy, the summation matrix and a weight matrix, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites modules at a high-level of generality such that it amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computing apparatus comprising a processor and a memory storing executable instructions recited in claim 8 and non-transitory computer-readable storage medium including instructions executable by a computer in claim 15 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims  do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including modules, computing apparatus comprising a processor and a memory storing executable instructions and non-transitory computer-readable storage medium including instructions executable by a computer amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0047]; [0103]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 7, 14 and 21 recites the pre-processing module performs at least one of: i) removing one or more nodes of the hierarchy that have a zero value or a value less than a threshold value; ii) filling one or more missing records of the hierarchy based on sibling information; and iii) extracting rolling features at all levels of the hierarchy, which is considered applying instructions of the abstract idea using a generic computer component; MPEP 2106.05(f). Additionally, Claims 2, 3, 5, 9, 10, 12, 16, 17 and 19 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims.  Therefore claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19 and 21 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Govindugari, U.S. Publication No. 2018/0225600 [hereinafter Govindugari], and further in view of Leonard et al. U.S. Publication No. 2014/0257778 [hereinafter Leonard].

Referring to Claim 1, A teaches: 
A computer-implemented method for increasing accuracy in a forecast of a supply chain in a hierarchy, the method comprising the steps of: 
receiving, by a pre-processing module, data related to the hierarchy (Govindugari, [0069]), “input that can be received from master data users 201-1 . . . 201-n can be processed in a master data maturity engine 204. The master data maturity engine 204 is configured to measure master data maturity for a plurality of hierarchical entities 202, 204, 210 for an enterprise based on master data maturity unit values such as scores 206-1 . . . 201-n generated for the plurality of unique master data users 201 . . . 201n”; 
generating, by the pre-processing module, the hierarchy based on the data and a summation matrix related to a structure of the hierarchy,  (Govindugari, [0077]), “the system maps or links hierarchical entity data to the master data user. For example, at block 305, if the user or the enterprise has generated a unique master data profile… the system saves or maps the hierarchical entity data with the unique master data user… Then the system can link or map the master data user's master data maturity matrix to that hierarchical entity data”; (Govindugari, [0069]; [0092]); 
receiving, by a forecast reconciliation module, a base forecast of the hierarchy, the summation matrix and a weight matrix, the weight matrix reflecting a weighting scheme for each node of the hierarchy, the weight matrix generated by either the pre-processing module or the forecast reconciliation module (Govindugari, [0083]-[0086]), “… the system is configured to generate a master data maturity trend score as the overall master data maturity score for the master data user. In at least one of the various embodiments, the master data maturity trend score is a statistical score. Exemplary models for statistical scoring of a maturity trend score include… an iteratively reweighted least squares (IRLS)…A trend line can be calculated as straight line approximation… The master data user's overall master data maturity trend score can be employed to compare the overall trend for master data maturity from all dimensions and can be compared to each individual dimension, for example using a graphic as shown at FIGS. 11A-12E. An overall score value shows strengths and weaknesses in master data maturity, making it easy to identify master data maturity dimensions that can be addressed to improve the overall trend score…”; (Govindugari, [0176]-[0177]), “target master data maturity units”; (Govindugari, [0092]). 
Govindugari teaches unique master data user maturity matrix scores used to calculate and generate company-wide maturity trend scores while allowing for identifying and comparing divisional/group hierarchical level maturity assessments (see par. 0070), but Govindugari does not explicitly teach: 
with each entry of the weight matrix being related to a forecast error of each node of the hierarchy; and 
generating, by the forecast reconciliation module, a reconciled forecast based on a least squares optimization technique for projecting the base forecast onto a bottom level of the hierarchy, subject to a constraint on each node of the bottom level of the hierarchy. 

However Leonard improves upon Govindugari by teaching 
with each entry of the weight matrix being related to a forecast error of each node of the hierarchy (Leonard, [0032]), “Reconciliation processing can include reconciling the probability distribution, including the mean of the prediction distribution, the prediction standard errors or variances, and upper and lower confidence bands. Forecasted hierarchies 210 can be reconciled using various methodologies, including a direct reconciliation process, an indirect reconciliation process, and an adjusted reconciliation process.  A direct reconciliation process can include using a weight associated with each of the components in reconciling the forecasted hierarchies. The weight may be a time-varying weight and may be determined using reconciled forecasts for the denominator time series and reconciled forecasts for aggregate denominator time series”; (Leonard, [0045]-[0049]), “ratio forecasts”; and
generating, by the forecast reconciliation module, a reconciled forecast based on a least squares optimization technique for projecting the base forecast onto a bottom level of the hierarchy, subject to a constraint on each node of the bottom level of the hierarchy (Leonard, [0019]), “hierarchies can be formed that have components including a numerator time series with values from input data, a denominator time series with values from input data, and a ratio time series of the numerator time series over the denominator time series. The components at each node can be modeled and then reconciled so that the forecasted hierarchies are statistically consistent throughout nodes of the hierarchies”; (Leonard, [0032]), “Reconciliation processing can include reconciling the probability distribution, including the mean of the prediction distribution, the prediction standard errors or variances, and upper and lower confidence bands. Forecasted hierarchies 210 can be reconciled using various methodologies, including a direct reconciliation process, an indirect reconciliation process, and an adjusted reconciliation process…”; (Leonard, [0060]), “…Bottom-up reconciliation can be used if the categories contain sufficient data…”; (Leonard, [0044]-[0049]), “ratio forecasts”; (Leonard, [0031]; [0057]-[0058]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the hierarchical level maturity assessments in Govindugari to include the matrix and reconciled forecast limitations as taught by Leonard. The motivation for doing this would have been to improve the method of assessing and optimizing master data maturity for an enterprise in Govindugari (see par. 0014) to efficiently include the results of forecasting ratios can be reconciled to achieve consistent reconciliation of the forecast ratios throughout a hierarchy (see Leonard par. 0018).

Referring to Claim 8, Govindugari teaches: 
A computing apparatus for increasing accuracy in a forecast of a supply chain, the computing apparatus comprising: 
a processor; a memory storing instructions that, when executed by the processor (Govindugari, [0185]; [0187]), configure the apparatus to: 
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Govindugari teaches: 
A non-transitory computer-readable storage medium for increasing accuracy in a forecast of a supply chain, the computer-readable storage medium including instructions that when executed by a computer (Govindugari, [0185]; [0187]), cause the computer to: 
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govindugari in view of Leonard, and further in view of Ray et al., U.S. Publication No. 2016/0260052 [hereinafter Ray]

Referring to Claim 2, Govindugari in view of Leonard teaches the computer-implemented method of claim 1. Govindugari teaches models for statistical scoring (see par. 0083), but Govindugari does not explicitly teach. 
wherein the reconciled forecast is based on a non-negative least squares optimization technique. 

However Ray improves upon Govindugari by teaching:
wherein the reconciled forecast is based on a non-negative least squares optimization technique (Ray, [0053]-[0055]), “regression can be approached in many ways one of them being non-negative least squares (NNLS). NNLS is a version of the least squares problem where the coefficients are not allowed to become negative… Since the weights estimated by solving this NNLS regression may not necessarily add up to 1. We normalize the weights by dividing each of the estimated weights by the sum of all estimated weights…”; (Ray, [0061]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified statistical scoring in Govindugari to include the optimization limitation as taught by Ray. The motivation for doing this would have been to improve the method of assessing and optimizing master data maturity for an enterprise in Govindugari (see par. 0014) to efficiently include the results of more accurate forecasting (see Ray par. 0055).

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govindugari in view of Leonard, and further in view of Chen et al., U.S. Publication No. 2011/0098972 [hereinafter Chen]. 

Referring to Claim 3, Govindugari in view of B teaches the computer-implemented method of claim 1, Govindugari teaches iteratively reweighted least squares (IRLS) (see par. 0083), but Govindugari does not explicitly teach:
wherein the reconciled forecast is based on an iterative optimization in which each node of the bottom level forecast is bound within a respective range.

However Chen improves upon Govindugari by teaching:
wherein the reconciled forecast is based on an iterative optimization in which each node of the bottom level forecast is bound within a respective range, (Chen, [0024]-[0027]), “… The iteratively reweighted least squares method may also be useful where the optimization problem has several local minima in .beta., regardless of whether the function p has continuous second derivatives in .beta… performing an estimation using an iteratively reweighted least squares technique on a scenario defined by a design matrix, a response variable vector, and a parameter to be estimated… calculate intermediate values for one or more portions of the design matrix in individual threads. Thus, all the computing may be performed by many threads on a single machine or by single threads, each on a different machine, or variations in between. The plurality of node threads 204 and the root thread 202 communicate amongst each other using a communications interface such as the message passing interface (MPI) or other interface… a least squares estimate is used by the node threads to update a weight matrix, which is used to calculate an updated least squares estimate using the first and second intermediate values”; (Chen, [0030]), “a second configuration for node data processors to access one or more rows of the design matrix and response variable vector assigned to the node data processors”. (Chen, [0019]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the iteratively reweighted least squares in Govindugari to include the forecast limitations as taught by Chen. The motivation for doing this would have been to improve the method of assessing and optimizing master data maturity for an enterprise in Govindugari (see par. 0014) to efficiently include the results of solving various estimation problems that include maximum likelihood estimation for generalized linear models (see Chen par. 0025).

Referring to Claim 5, Govindugari in view of B teaches the computer-implemented method of claim 1. Govindugari teaches using master data user's maturity scores to generate matrices for lines of business (see par. 0069), but Govindugari does not explicitly teach:
wherein the weight matrix is diagonal.
However Chen improves upon Govindugari by teaching: 
wherein the weight matrix is diagonal (D, [0038]; [0041]), “diagonal weighted matrix”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the matrices in Govindugari to include the matrix limitation as taught by Chen. The motivation for doing this would have been to improve the method of assessing and optimizing master data maturity for an enterprise in Govindugari (see par. 0014) to efficiently include the results of solving various estimation problems that include maximum likelihood estimation for generalized linear models (see Chen par. 0025).

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Govindugari in view of Leonard, and further in view of Mandre, U.S. Publication No. 20120197900 [hereinafter Mandre]. 

Referring to Claim 7, Govindugari in view of B teaches the computer-implemented method of claim 1. Govindugari teaches master data maturity matrix information stored for later processing and/or analysis (see par. 0074), but Govindugari does not explicitly teach:
wherein the pre-processing module performs at least one of: i) removing one or more nodes of the hierarchy that have a zero value or a value less than a threshold value; ii) filling one or more missing records of the hierarchy based on sibling information; iii) extracting rolling features at all levels of the hierarchy.

However Mandre improves upon Govindugari teaches: 
wherein the pre-processing module performs at least one of: i) removing one or more nodes of the hierarchy that have a zero value or a value less than a threshold value; ii) filling one or more missing records of the hierarchy based on sibling information; iii) extracting rolling features at all levels of the hierarchy (Mandre, [0043]-[0044]), “when a given freeze level node has been pre-populated, or if all of the leaf nodes under the freeze level node are deleted… If nodes at the freeze level are actually deleted, however, higher levels of the index are affected and may require reorganization. At a minimum, the entry for the deleted freeze level node must be removed, or set to zero, in the parent of the freeze level node. Such changes could cascade all the way up the index hierarchy. On the other hand, if leaf level nodes for deleted index values are simply set to zero, such cascading changes need not be made. If a substantial portion of leaf level nodes become null (zero labeled), it may be appropriate to completely reload or fully reorganize the index”; (Mandre, [0047]; [0051]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified data processing in Govindugari to include the deleting limitation as taught by Mandre. The motivation for doing this would have been to improve the method of assessing and optimizing master data maturity for an enterprise in Govindugari (see par. 0014) to efficiently include the results of indexing databases (see Mandre par. 0002).

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trovero et al. (US 8112302 B1) – This document relates generally to computer-implemented statistical analysis techniques and more particularly to reconciling forecasts.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624